 TANNER MOTORLIVERY, LTD.TannerMotorLivery,Ltd.,TannerMotor Tours,Ltd., and Avis Tanner,Inc.andChauffeurs Union,LocalNo.640,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica;TeamstersAutomotiveWorkers,LocalNo.495,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica;InternationalAssociationofMachinists,AFL-CIO,LodgeNo. 1186; andOfficeEmployees International Union, Local No.30, AFL-CIOWestCoastTransportationCo.andChauffeursUnion, Local 640,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica and Drivers Committee,Party inInterest.Case 31-CA-399 and 31-CA-479June 11, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 25, 1968 Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding,findingthatRespondentshad notengaged in unfair labor practices warranting theissuance of a remedial order,and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions anda supporting brief. However, subsequent thereto theGeneralCounsel filed a motion to amend suchexceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer'sDecision,the amended exceptions andbrief,' and the entire record in these cases,and withthe limitedmodification indicated below,herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.''We herebygrant the unopposed motion of the GeneralCounsel toamend its exceptions,bywithdrawing those which pertain to Case31-CA-479.Such withdrawal was a part of the settlement approved by usand reflected in an unpublished Supplemental Decision and Order of theBoard issued February 12, 1969 in Case31-CA-40.'In adopting the Trial Examiner's Decision in Case3l-CA-339,we do sosolely on the ground that an issuance of an order in this case would be aneedless duplicationof our OrderinTannerMotor Livery, Ltd.,160NLRB1669. SeeNew EnterpriseStone and Lime. Inc.,176 NLRB No.71. In theabsence of exception thereto,we adopt,pro forma,the TrialExaminer's Decision inCase 3l-CA-479.ORDER575It is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR. HEMINGWAY, Trial Examiner: The charge inCase Number 339 was filed by the four unions named inthe caption, above, against Tanner Motor Livery, Ltd.,'and against its affiliates, Tanner Motor Tours, Ltd., andAvis Tanner, Inc. (all called herein Tanner) on March 7,1966, alleging refusal to bargain with the said unions onand after February 28, 1966. The charge in Case Number479 was filed by Chauffeurs Union, Local, No. 640,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereincalledLocal640,againstWestCoastTransportation Company, herein calledWest Coast, onJuly 1, 1966, alleging discriminatory discharge of twoemployees and refusal to bargain. On January 23, 1967,Local 640 filed an amended charge against West Coastalleging,inaddition to those unfair labor practicesspecified in the original charge, the discriminatory refusalby West Coast, as successor to Tanner, to reinstate eightnamed employees, because they had engaged in a strike.Upon these charges, the General Counsel for the NationalLaborRelationsBoard, by the Regional Director ofRegion 31, of the Board, on April 10, 1967, issued aconsolidated complaint and notice of hearing allegingviolation by each Respondent of Section 8(a)(1), (3), and(5) of the National LaborRelationsAct, as amended, 29U.S.C. sec. 151,et seq.West Coast, on June 20, 1967, filed an answer, denyingthe commission of the unfair labor practices and pleadingaffirmatively denial of due process, the 6 months' bar ofSection 10(b) of the Act, and waiver by Local 640,becauseLocal640 allegedly had knowledge of theexistenceofitspredecessor's,andPacificCoastTransportation Company's, existence as early as August10,1965,and failed to request bargaining at theexpiration of the contract between Tanner and Local 640on September 1, 1965. West Coast further pleaded that ithad a good-faith doubt that Local 640 represented amajority of its employees.Identifying itselfas"GrandRentA Car Corp.(formerly Tanner Motor Livery, Ltd.)",' Tanner filed ananswer on June 21, 1967, in effect denying all of thealleged unfair labor practices.'Pending consolidated hearing in Cases 31-CA-339 and479, the General Counsel on April 19, 1967, moved the'This Respondent changed its name(but underwent no corporate changeotherwise)at some time before the date of its answer,June 20, 1967.'TannerMotor Tours,Ltd., isnow called GrayLme Tours CompanyNo change of name was noted forAvis Tanner,Inc.As found in andearlier case,31-CA-40 (160 NLRB 1669), Tanner Motor Tours and AvisTanner are wholly owned subsidiaries of TannerMotor Livery, Ltd. whichisnow called Grand RentA Car Corp.On the appearance sheet,counselfor Tanner showed GrayLine Tours Company as "formerly Tanner MotorLivery,Ltd.," and GrandRent A Caras "formerly Tanner Motor ToursCo."Thiswasprobably an error,but to avoid confusion herein,Respondents in Case 339 will continue to be called Tanner.'On the second day of the hearing,Respondent Tanner moved to addTanner Motor ToursCompany (now Gray Lme Tours Company) to theanswer,and the motion was granted. No mention was made ofAvis-Tanner.176 NLRB No. 72 576DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard to reopen the record in Case 31-CA-40 (160 NLRB1669) and to approve consolidation of that case with thetwo here involved, for the purpose of hearing. Thereafter,onAugust 9, 1967, the Boardgrantedthemotion toreopen the record in 31-CA-40, and directed the TrialExaminer toissueaSupplementalDecisionandRecommendation following thehearing.Pursuantto notice, a consolidated hearing was held inLosAngeles,California,onvariousdatesbetweenSeptember 26 and November 20, 1967; and on June 11,1968,1issuedaSupplementalDecisionandRecommendation in Case 31-CA-40, recommending thatthe Board join Pacific and West Coastas Respondents ontheground that they are successors to Tanner. TheBoard'sDecisionis pendingas of this date. Following theclose of thehearing, the parties were afforded an extendedtime in which to file briefs. Within thattime,briefs werefiled by the General Counsel and by West Coast.1.THE BUSINESS OF RESPONDENTRespondentTanner is a California corporationengaged, through wholly owned subsidiaries, in providingtouringbus service, limousine service, and car rentalservice to the general public in various cities in LosAngelesCounty,California.During the 12 monthspreceding the date of issuance of the complaint, Tannerreceivedgross revenues exceeding $500,000 from theoperation of the foregoing services. During the sameperiod, Tanner provided transportation services for firmslocated within the State of California, which firms, duringthe same period, sold and shipped goods valued in excessof $50,000 directly from California to firms and pointslocated outside the State of California. During the sameperiod of time, Tanner purchased tires, vehicles, and othersupplies for use in its operations, described above, valuedinexcess of $50,000 from suppliers located within theStateofCalifornia,which suppliers purchased andreceived these same items directly from firms and pointslocated outside the State of California. Tanner admitsthat it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and I so find.RespondentWest Coast is a California corporationengaged in providing taxicab service to the general publicinGlendale, Pasadena, and Santa Monica, California.During the 12-month period immediately prior to issuanceof the complaint,West Coast received gross revenuesexceeding $500,000 from the operation of said service.During the same period of time, West Coast purchasedtires, vehicles, and other supplies for use in its operations,describedabove,valued in excess of $50,000 fromsupplierslocatedwithin the State of California, whichsuppliers purchased and received these same items directlyfrom firms and points located outside the State ofCalifornia.West Coast's answer, for want of denial,admits that it is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act, and I so find.11.THE LABOR ORGANIZATIONSThe Charging Parties, herein separately referred to asLocal 640,Local495, Lodge 1186, and Local 30 are now,andatalltimesmaterialhereinhave been, labororganizations within the meaning of Section 2(5) of theAct. Each was also a charging party in Case31-CA-40,where it was found that each represented certainemployees of Tanner.Local640 represented Tanner'staxicab drivers, and it, alone, has charged West Coast, assuccessor to Tanner's taxicab business, with unfair laborpractices.III.THEUNFAIR LABOR PRACTICESA. Refusal toBargain1.Appropriate unitsThe complaint herein, as respects Tanner, alleges asappropriate units the same ones as were found to beappropriate in the Board's Decision and Order in the caseofTannerMotor Livery, Ltd.,160 NLRB 1669, exceptfor the unit of taxicab drivers, there found appropriate,which the complaint, with respect to West Coast, allegesto be appropriate.West Coast denies the appropriateness of the unit oftaxi drivers. Tanner admits the appropriateness of all unitsalleged except that of taxi drivers and an alleged unitcomposed of Tanner's U-drive men tire changers,lubemen,washersandpolishers,andclean-upmenemployed in Los Angeles County, California, which itdenies.Ordinarily, a unit once found to be appropriate bythe Board, presumptively continues to be appropriate inthe absence of a showing of a compelling change incircumstances which affects the appropriateness of theunit.'Here no evidence was offered to show why the unitsalleged in the complaint and denied by Tanner and WestCoast were not appropriate. Except for the change inownership,West Coast has offered no evidence to showany changed circumstance which might even suggest whya unit of taxicab drivers is not still appropriate, andneitherTanner nor West Coast has suggested that anyunit other than those described in the complaint and in theBoard's earlier decision is appropriate. Accordingly, forwant of evidence to the contrary, I find the same units tobe appropriate now, regardless of which employer is nowemploying the employees in the respective appropriateunits.2.The majority of the several unions in theappropriate unitsThe General Counsel makes no attempt to prove themajority of any of the several unions in the unit in whichthey had represented Tanner's employees at any date afterthe sale of the taxicab business to West Coast on October5,1965.He relies entirely upon the presumption ofcontinued majority growing out of Tanner's recognition ofthe several unions when, in 1965, Tanner agreed to extendtheir contracts to September 1, 1965. Since any loss ofmajority of the unions may be attributed to Tanner'srefusal to execute the agreed contracts and thereby torecognize the several unions as majority representatives inthe respective units, the Respondents may not rely upon agood-faith doubt as to the union's majorities.' Tannercontinued to be bound to bargain collectively with therespective unions (except to the extent that it sold thetaxicab business to Pacific, now West Coast) on the basisof the majority found by the Board in 160 NLRB 1669.The same presumption of continued majority of Local 640'SeeBowman Transportation,Inc.142NLRB 1093;NationalCarloading Corp,167 NLRB No. 116;Little Rock Downtowner. Inc,168NLRB No. 18,Rish Equipment Company.169 NLRB No. 129.'C & C Plywood Corporation,163NLRB No. 136; Schd/SteelProducts,inc.,161 NLRB 939. TANNER MOTOR LIVERY, LTD.as to the taxicab drivers applies so far as West Coast, assuccessor, is concerned.A question arises, however, as to whether or not suchpresumption of majority may be relied on to support acharge of refusal to bargain as a new and independentviolation of 8(a)(5) of the Act entirely independent of theoriginal refusal to bargain or whether Section 10(b) of theAct prohibits the issuance of a complaint in such case.This will be discussed hereinafter.3.The request and refusal to bargainThe complaintalleges newrequests to bargain made byLocal 640, to Tanner on March 4, 1966,° with respect tothe bus operators' units, and by Local 640 to West CoastonMay 27, 1966, with respect to the taxicab operators;but with respect to the other three unions, the complaintmerely alleges that "atalltimesmaterial herein, andcontinuing to date," the respective unions had requestedTanner to bargain with them. In additionto alleging arefusal by each Respondentto bargainwith the respectiveunions, the complaintalso alleges changes inconditions ofemployment made by Tanner on February 28, 1966, andbyWestCoast in January and May 1966 withoutconsultingwith the unionrepresentingthe employeesaffected. Tanner and West Coast, in their answers, deniedthe requests and refusal to bargain except that Tanneradmits the refusal to bargain with Local 640 for the busdrivers.The evidence establishes that on March 4, 1966, R. C.Wilson, secretary-treasurerof Local 640, on behalf of thatUnion,sentTanner a telegramrequestingameeting tobargain foragreementscovering the bus drivers and thetaxicab drivers, and on March 10, 1966, Tanner's counsel,BruceR.Geernaert,repliedonbehalfofTanner,expressingdoubt as to that union's majority and, in effect,refusing to meet with Local 640. On May 13, 1966, Local640wrote toWest Coast and requested a meetingconcerninga grievanceover the discharge of an employee.On May 20, 1966, Donald Bebout, West Coast's attorney,wrote denying the existence of any contracts but offeringto discuss the matter. Later, Julius Reich, attorney forLocal 640, and Jack Shore, secretary-treasurer of Local640 met with Bebout atBebout'soffice and demandedrecognitionand bargaining.Bebout said he would take thematter up with theBoardof Directors of West Coast andwould inform Local 640 of the position of West Coast. OnJune 10, 1966, not having heard from Bebout, Reichwrote him and requestedan immediateresponse.Nonewas forthcoming.Davisconceded that he and hisassociates inWest Coast had told Bebout that they feltthey were not obligatedto bargainwith Local 640, butDavis also testified that they had given him no instruction,to reply.Itisclear,then,thatLocal640 had requestedbargainingin 1966 with Tanner for the bus drivers andwithWest Coast for the taxicab drivers, that Respondentrefused such requests and that loss of majority is nodefense.Some question may beraised,however, with respect tothe cases of Local 30, Local 495, and Lodge 1186. Norequest to bargain for a new contract after the expirationof the contract on September 1, 1965, has been shown forany of the three.' Even if the Respondents were not ablesuccessfully to interposea defenseof good-faith doubt asheriaxaminer'sDecision was issued on February 25, 1966, inCase31-CA-40.577tomajority as to these three unions, this fact would notdispense with the necessity for a request to bargain. TheBoard'sOrder in Case 31-CA-40 required Tanner tobargain, upon request, with the unions named therein evenafter the expiration of the contract on September 1, 1965,but there is no evidence of a request thereafter by thesethree unions. Local 30 did write to Tanner's attorney,Kirshman, on March 9, 1966. But this letter requested thereinstatement of eight employees and requested a date fora meetingat which an authorized representative of Tannercould "execute a written collective bargaining agreementwith this organization for a period consistent with thedecision of the Trial Examiner." (In Case 31-CA-40). Thisrefers to the contract (expiring on September 1, 1965)which the Trial Examiner had found had been reachedorally but had never been reduced to writing. No requestwas made for bargaining by Local 30 after September 1,1965, the end of the period mentioned in its letter anymore than by Local 495 or by Lodge 1186.Itisordinarily not enough that a union may havedesired bargaining if it did not request it,' but where thereisa continuing refusal to bargain collectively, it is notrequired that proof be adduced of a new request andrefusal to bargain, especially where, as here, Tanner,before the expiration date of the contract found to existby the Board in its previous decision (160 NLRB 1669),had amply demonstrated that it was refusing to executethe contract or to bargain with the unions here involved asearly as February 1965, on the ground, among others, thattheunionshad lost theirmajority.'Tanner neverabandoned this position and never complied with theBoard'sOrder in Case 31-CA-40 to execute a writtencontract and to continue to bargain collectively after theexpiration date of that contract. Obviously, a request tobargain would have been an empty and useless gesture.1°That a request would have been fruitless is furtherexemplifiedby the fact that Tanner made unilateralchanges in terms of employment of its bus drivers" and byletter ofMarch 10, 1966, rejected the express request ofLocal 640 to bargain collectively.4.The effect of Section 10(b)It is obvious that Tanner has continuously refused tobargainwith the charging unions as alleged in thecomplaint. But West Coast has pleaded and argues that,under Section 10(b) of the Act, it cannot be found to havecommittedan independent unfair labor practice inviolation of Section 8(a)(5) of the Act on the basis ofunilateral changes made in conditions of employment oron the basis of a request to bargain made within 6 monthsprior to the filing and service of the charge where itsalleged duty to bargain depends upon the unfair laborpractice of Tanner in refusing to bargain in 1965 andstipu anon,the General Counsel introduced in evidence a letter fromIAM District Lodge 94 to Tanner dated June 28, 1966, in which Lodge 94requested a meeting to negotiate a modified contract.There is no evidence,however,that Lodge 94 is a successor to Lodge 1186,which is a party tothese proceedings.In any event,the acknowledged existence of a contractin that letter implies that there has been bargaining, and there is noevidence that Tanner either did or did not refuse the requestof Local 94.'Western Aluminumof Oregon,Inc..144 NLRB 1191.'Wynn-Dixie Stores,Inc.147NLRB 788, enfd. as modified 361 F.2d512 (C.A. 5)."The Texas Pipe Line Company.129 NLRB705;Old Town Shoe Co.91 NLRB 240."Local 640 protested the unilateral action taken without notification orbargaining by letters dated December 20,1966, and April12, 1967. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhereWest Coast, itself, had never been held to haveviolated Section 8(a)(5) of the Act.The same argumentmight also be made as to Tanner,unless a new andindependent unfair labor practice was committed by itwithin the 6-month period.A request to bargain and a refusal within 6 months ofthe date of the filing and service of the charge will beproof of an unfair labor practice only if it is not necessaryto rely upon proof of an unfair labor practice whichoccurredmore than 6 months prior to the filing andservice of the charge.'2Here, it appears that it would benecessary to rely upon an unfair labor practice committedby Tanner more than 6 months prior to the date of thefiling of the charge in order to show the right of Local640 to represent employees of either Tanner or of WestCoast.As against Tanner, in February 1965, Local 640established its majority and its right to recognition in anappropriateunit,a concomitant of an unfair laborpractice refusal to bargain, by showing its majority priorto the strike and by showing Tanner's agreement to renewthe contract. After that time, the presumption of majoritycontinued because of the unremedied unfair labor practice.Iconclude,therefore,that a new and independent unfairlabor practice of refusal to bargain cannot here be foundon the basis,alone,of a request and refusal to bargain oron the basis of unilateral changes in conditions ofemploymentunlessthere be proof of a majority withoutdependence upon the evidence that established a majorityin the prior unfair labor practice case.Even the General Counsel's allegationthatWest Coastcommitted an unfair labor practice within the meaning ofSection 8(a) (5) and(1)" by dealing with the DriversCommittee in derogation of the bargaining rights of Local640 couldbe sustainedonly by proof, independent of thatin the prior unfair labor practice case, that Local 640 isthe current representative of a majority of the taxicabdrivers, proof which was not offered.5.Duplication of remediesBut wholly aside from the question of limitation underSection 10(b) of the Act,Ican see no reason for a newcharge of refusal to bargain which is just a continuation ofan old refusal to bargain which has already been found bythe Board to be an unfair labor practice and which canstillbe remedied by enforcement of the outstanding Orderof the Board.This appliesto bothTanner,the originalrespondent,and toWest Coast,found to be successor toTannerwith respect to the taxicab business in mySupplemental DecisioninCase 3l-CA-40, issued on June11, 1968, and therefore to be required to bargain in lieu ofTanner withLocal 640.B. Failureand Refusalto Reinstate Former StrikersThe complaint alleges as continuing violations ofSection 8(a)(3)of the Act the failure and refusal byTanner and by its successors,Pacific andWest Coast, toreemploy certain strikers who, after the strike,had madeunconditional application for reinstatement.Ten such menwere identified by the General Counsel in a bill ofparticulars."In the reopened hearing inCase 31-CA-40,WestCoastraisedcertainissuesregardingitsresponsibility as successor for reinstatement of formerstrikersand payment of backpay.These issues were"Localge No. 1424, IAM v. N.L R.B,362 U.S. 471."Itwas not alleged to be a violation of Section 8(a) (2) the Act.disposed of in my Supplemental Decision in that caseissued on June II, 1968. In the current case, issues havebeen raised by West Coast regarding its liability under thenew charge againstit.The firstis that a continuing refusalto reinstate is not a new and independent unfair laborpractice but one dependent on the original discriminationwhich took place (in this case) in 1965 and that, hence,the allegation of the complaint of violation of Section8(a)(3) is barred by Section 10(b) of the Act; but that evenifWest Coast is liable at all, its liability should be limitedto the period within 6 months prior to the service of thecharge. Other issues raised are to the effect that there wasno unfair labor practice in the refusal to reinstate because(1) the alleged discriminatees did not apply for work atthe very time when taxicab drivers were being hired and(2) there were valid nondiscriminatory business reasons fordeclining to reinstate some of the men who were notreinstated.BecauseWest Coast may misconceive its obligation toreinstate former strikers under the Board's Order in Case31-CA-40, and because, in my Supplemental Decision inthat case, I stated that I would discuss the cases of theindividuals allegedly discriminated against, I shall firstpoint out that West Coast is in error in assuming thatnone of the ten employees herein concerned can be showntohave been discriminated against unless he madeapplication for work when a job actually was available. Itsreliance onN.L.R B v. Brown & Root, Inc.,132 NLRB486, is misplaced. There the economic strikers had beenreplacedbefore they applied for reinstatement.TheGeneral Counsel had there argued that such returningstrikers should have then been placed on a preferential listand offered employment when it became available. TheBoard held that it was not necessary for the employer toestablish a preferential list of applicants and to offer workto those on such list whenan openingmight thereafterarise.Economic strikers no longer have status asemployees if their jobs are filled during the strike. Sowhere a striker is seeking backpay on the basis of a joblaterbecoming available,itisincumbent upon him toapply for the job when it opens up and it is not incumbentupon the employer to convey an offer of the job to him.The case at hand does not, however, concern newlycreatedjobsor jobs opening up as a result ofterminations. It concerns only the jobs which remainedunfilled at the end of the strike - jobs which remainedunfilled because it took Tanner several months to get backto full scale operations. In this respect the facts here aresimilar to the facts inN.L.R.B. v. Fleetwood TrailerCompany, Inc.,389 U.S. 375, where the United StatesSupreme Court held that it was incumbent on theemployer to offer employment to strikers who had alreadymade unconditional application for reinstatement. As intheFleetwoodcase, the evidence here shows that, afterjobs became available by activating cabs after April 15,1965,Tanner hired at least ten new employees to theexclusion of the ten here involved who had previouslymade application for reinstatement. "Unless the employerwho refuses to reinstate strikers can show that his actionwasdueto`legitimateandsubstantialbusinessjustifications' he is guilty of an unfair labor practice.""The court also held there that such failure to offeremployment to the returning strikers who had applied for"The allegation of discriminationbyWest Coastin discharging JosephPolin was dismissed at the hearingfor want of sufficient proof."Fleetwood. cupra,citingN L.R B. v. Great Dane Trailers.388 U S. 26. TANNER MOTOR LIVERY, LTD.579reinstatementwould be an unfair labor practice evenwithout a showing of antiunion motivation.In the case at hand,Ifindno general changes inmethods of operation which would have resulted ineliminating the jobs of the ten strikers here involved whohad applied for reinstatement.It is true that during 1965,Tanner eliminated cabs with automatic shift. This,however, could have affected only one returning striker,IrvinMcKenney,who, before the strike,usually, but notexclusively,drove automatic shift cars,because he had aphysicaldefect.ButwhenMcKenney was makinginquiries as to when he would be reinstated,Rounds didnot tell him that he could not be reinstated becauseTanner had eliminated automatic-shiftcars.Infact,Rounds testified that he did not even know in February orMarch of 1965 that McKenney had a license restrictingMcKenney to driving automatic-shiftcarsorcarsequippedwith a hand throttle. (I find it difficult tobelieve,ifthiswas implied by Rounds'answer, thatRounds did not know of McKenney's handicap.)Roundstestified that in late February or early March he hadasked McKenney if he wanted to come back to work andthatMcKenney had said that he did not want to returnthen.If such an incident occurred,I am inclined to believethat it occurred before the end of the strike instead ofafterwards.InApril 1965,Tanner sent,inregisteredenvelopes,cards asking former strikers to mail the cardsback,indicating whether or not they were available forwork.McKenney,who had made application forreinstatement on February 3, 1965, testified that he hadreceived such a card and brought it to Rounds personallyinApril and asked when he could go to work. He testifiedthatRounds told him that it would be three or fourmonths before he could use him.Following that time,however,the records show that Tanner hired five new meninMay 1965, and five more new men in June 1965, not tomention other new men hired in July and August of thatyear,without any offer of work having been made byTanner to McKenne'. Since Rounds failed to informMcKenney of any valid business reason why he would notbe rehired,I find that McKenney's physical handicap wasnot the real reason.In some instances,Tanner failed to reinstate formerstrikers,who had applied for reinstatement,because oftheirage,but it was conceded that Tanner had nomandatory retirement age before the strike and there wasno such rule adopted afterward which indicated aclean-cut change of policy.Inone case,that of Syd Commins, the excuse forfailure to reinstate was that an unknown doctor hadtelephonedandadvisedDavisagainstreemployingCommins in a job where he would be dealing with thepublic.Commins was not then questioned by Davis,Rounds, or any other agent of Tanner authorized to hireconcerning any medical or psychiatric treatment he mighthavebeen undergoing.Until 1967, Commins was not toldby an agent of either Tanner or Tanner's successor that hecould not be reemployed without a doctor's release. Untilhe was so informed, I find that he was not justifiablydenied employment.It is, however, my conclusion that the reinstatementrights of the ten employees whose cases were gone intohere should not have been made the subject of a newcharge and complaint but should have been taken up in asupplemental proceeding for the determination of backpayinCase 31-CA-40. An order is already outstanding forreinstatement and backpay which is broad enough tocover the ten employees here involved. If a new orderwere to issue, it could (in view of Section 10(b) of theAct) at best cover backpay for a period of 6 months priorto the service of the charge even if the complaint ofdiscriminationwere not altogether barred by Section 10(b)of the Act because they depend upon proof of an unfairlabor practice committed more than 6 months prior to theservice of the charge.But regardless of Section 10(b) oftheAct, I find that a new order of reinstatement andbackpay would be an unnecessary duplication.RECOMMENDED ORDERFor the reasons hereinbefore stated,I recommend thatthe complaint in Cases 31-CA-339 and479 be dismissed.